MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                               Jul 19 2018, 9:13 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Catherine S. Christoff                                    Curtis T. Hill, Jr.
Christoff & Christoff Attorneys                           Attorney General of Indiana
Fort Wayne, Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA
In the Involuntary Termination                            July 19, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of: P.L., C.B.(1), C.B.(2), K.P.,                         18A-JT-456
and D.R. (Minor Children),                                Appeal from the Allen Superior
and                                                       Court
                                                          The Honorable Charles F. Pratt,
P.M.L. (Mother),                                          Judge
Appellant-Respondent,                                     Trial Court Cause Nos.
                                                          02D08-1705-JT-100
        v.                                                02D08-1705-JT-101
                                                          02D08-1705-JT-102
The Indiana Department of                                 02D08-1705-JT-103
Child Services,                                           02D08-1705-JT-104
Appellee-Petitioner



Baker, Judge.
Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018                    Page 1 of 10
[1]   P.M.L. (Mother) appeals the trial court’s order terminating her relationship

      with P.L., C.B.(1), C.B.(2), K.P., and D.R. (collectively, the children), her

      minor children. Mother argues that there is insufficient evidence supporting the

      termination. Finding the evidence sufficient, we affirm.


                                                      Facts
[2]   On September 29, 2014, the children were removed from Mother’s care and

      custody after Mother left then-three-year-old D.R. at home alone, marijuana

      paraphernalia was found in the home, and Mother was arrested. The

      Department of Child Services (DCS) filed a petition alleging the children to be

      children in need of services (CHINS) on October 1, 2014.


[3]   On October 27, 2014, Mother admitted that the children were CHINS based on

      the following: (1) Mother left three-year-old D.R. at home alone for hours;

      (2) Mother sped away from law enforcement, driving around a stopped school

      bus that was letting children, including her own, off of the bus; (3) Mother was

      arrested and ultimately pleaded guilty to resisting law enforcement, criminal

      recklessness, reckless driving, and operating a vehicle without a license;

      (4) there were marijuana blunts and paraphernalia in the home in reach of the

      children; and (5) Mother smokes marijuana. At the dispositional hearing, the

      trial court ordered Mother to submit to a diagnostic assessment and a substance

      abuse assessment and comply with any recommendations; participate with

      home-based case management; submit to random drug screens; and attend

      supervised visitation with the children.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018   Page 2 of 10
[4]   Mother completed a diagnostic assessment and a substance abuse assessment.

      It was recommended that she participate in individual counseling, random drug

      screens, and home-based case management. Shortly thereafter, Mother moved

      to Chicago. DCS referred her services to a nearby location, but she never

      followed up to initiate the services.


[5]   Mother had “an abundance of no-shows” at the provider that administered her

      random drug screens. Tr. Vol. II p. 167. She submitted to screens through

      DCS after court hearings and sporadically at other times, continuing to test

      positive for marijuana throughout the case.


[6]   Mother’s visits with the children were inconsistent. When she attended, the

      visits were chaotic, Mother failed to discipline the children, and Mother

      frequently made negative comments about the children’s foster parents. In July

      2015, the visits became therapeutically supervised visits because of Mother’s

      behavior. After Mother failed to attend multiple therapeutically supervised

      visits, the service was closed because it was stressful to the children that they

      expected to see Mother but she failed to show. Between October 2014 and June

      2016, Mother attended only sixteen visits and had multiple no shows. Mother’s

      last visit with the children occurred in October 2016. The children did not

      express a desire to visit with anyone outside of their sibling group. 1




      1
       C.B.(1), C.B.(2), and K.P. were placed in the same foster home. P.L. and D.R. were placed together in a
      different foster home.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018                   Page 3 of 10
[7]   In June 2016, Mother’s services were transferred to another provider to better

      accommodate her geographical location—she lived in Chicago and was

      employed in Merrillville. She began working with a home-based case manager,

      who met with Mother in Merrillville at her place of work. Mother was initially

      motivated to participate, but her attendance became sporadic and she

      eventually stopped participating altogether. In May 2017, Mother contacted

      the home-based case manager and asked to restart the service. Mother met with

      the case manager once and then stopped participating again; the service was

      closed as unsuccessful.


[8]   During the underlying CHINS case, Mother’s housing was unstable. She had

      sporadic periods of homelessness, moved between Fort Wayne and Chicago

      multiple times, and often lived with different relatives. At the time of the

      termination hearing, Mother was living in a one-bedroom apartment in

      Chicago. Her employment was also inconsistent. At one point during the

      CHINS case she was employed at a nursing home and a restaurant, but at the

      time of the termination hearing, she had been unemployed for months.


[9]   On June 1, 2017, DCS filed a petition to terminate Mother’s parental rights.

      The termination hearing took place on November 6 and 8, 2017. At that time,

      all the children were thriving in their respective foster placements. The Family

      Case Manager (FCM) and the children’s Court Appointed Special Advocate

      (CASA) each testified that they believed termination was in the children’s best




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018   Page 4 of 10
       interests. On February 7, 2018, the trial court issued an order terminating

       Mother’s parental rights. Mother now appeals.2


                                      Discussion and Decision
                                         I. Standard of Review
[10]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by




       2
        The parental rights of the father of C.B.(1) and C.B.(2) were also terminated; he is appealing in a separate
       cause. The parental rights of the father of D.R. were also terminated; he is appealing in a separate cause.
       The parental rights of K.P.’s father were terminated, but he did not appeal. The identity of P.L.’s father was
       unknown at the time of termination.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018                       Page 5 of 10
       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[11]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)      The child has been removed from the parent for at
                                 least six (6) months under a dispositional decree.


                        (ii)     A court has entered a finding under IC 31-34-21-5.6
                                 that reasonable efforts for family preservation or
                                 reunification are not required, including a
                                 description of the court’s finding, the date of the
                                 finding, and the manner in which the finding was
                                 made.


                        (iii)    The child has been removed from the parent and
                                 has been under the supervision of a local office or
                                 probation department for at least fifteen (15) months
                                 of the most recent twenty-two (22) months,
                                 beginning with the date the child is removed from
                                 the home as a result of the child being alleged to be
                                 a child in need of services or a delinquent child;


               (B)      that one (1) of the following is true:


                        (i)      There is a reasonable probability that the conditions
                                 that resulted in the child’s removal or the reasons
                                 for placement outside the home of the parents will
                                 not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018   Page 6 of 10
                        (ii)     There is a reasonable probability that the
                                 continuation of the parent-child relationship poses a
                                 threat to the well-being of the child.


                        (iii)    The child has, on two (2) separate occasions, been
                                 adjudicated a child in need of services;


               (C)      that termination is in the best interests of the child; and


               (D)      that there is a satisfactory plan for the care and treatment
                        of the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


[12]   Mother argues that there is insufficient evidence supporting the trial court’s

       findings that (1) there is a reasonable probability that the conditions resulting in

       the children’s removal will not be remedied; and (2) termination is in the

       children’s best interests.


                         II. Conditions Resulting in Removal
[13]   Mother first argues that the evidence does not support the trial court’s

       conclusion that there is a reasonable probability that the conditions that resulted

       in the children’s initial removal and continued placement outside her care and

       custody will not be remedied.


[14]   The children were initially removed from Mother’s care and custody because of

       her arrest, her decision to leave three-year-old D.R. at home alone for hours,


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018    Page 7 of 10
       and the drug paraphernalia found in the home in reach of the children. They

       have continued to be placed outside of her care and custody because of her

       failure to comply with court-ordered services, inconsistent visitation with the

       children, and instability in housing and employment.


[15]   The record reveals that Mother failed to successfully complete any of her court-

       ordered services, including random drug screens, home-based case

       management, and individual counseling. When Mother did provide drug

       screens, they were regularly positive for marijuana. She did not consistently

       visit with the children. Indeed, at the time of the termination hearing, she had

       not seen them for over a year. It is apparent that despite years to do so, Mother

       has not addressed any of the underlying issues in this case. This evidence

       readily supports a conclusion that there is a reasonable probability that the

       conditions that resulted in the children’s initial and continued removal from

       Mother’s care and custody will not be remedied. See Lang v. Starke Cty. Office of

       Family & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007) (holding that a

       “pattern of unwillingness to deal with parenting problems and to cooperate with

       those providing social services, in conjunction with unchanged condition, will

       support a finding that there exists no reasonable probability that the conditions

       will change”).


[16]   Mother argues that her geographical location—in Chicago, a three-hour drive

       away from where the children lived in Fort Wayne—made “both visits with her

       children and completion of services difficult.” Appellant’s Br. p. 23. She

       argues that as in In re B.L.P., 91 N.E.3d 625, 633 (Ind. Ct. App. 2018), we

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018   Page 8 of 10
       should find that termination is unwarranted where it was based on the facts that

       “a parent lives out of state, works full-time, and cannot afford to fly to another

       state and home again in the same day . . . .” As in B.L.P., Mother insists that

       she is being punished for her “geographic location and economic wherewithal.”

       Id.


[17]   We find B.L.P. to be distinguishable. Here, unlike in B.L.P., DCS made every

       effort to transfer Mother’s services to a geographically convenient location. She

       still failed to participate consistently. And we acknowledge that although a

       multiple hour drive to visit with the children is challenging to do regularly, she

       could at least have done so occasionally. At the time of the termination

       hearing, she had not seen her children for over a year. Whereas in B.L.P. the

       father lived in Georgia, meaning that travel was a major (and expensive)

       undertaking, in this case, Mother was just a few hours away by car. We can

       appreciate that the distance involved made things challenging for Mother, but

       she did not even take advantage of the opportunities available to her. We do

       not find this argument to be compelling.


                                           III. Best Interests
[18]   Finally, Mother contends that the trial court erred by concluding that

       termination is in the children’s best interests. At the time of the termination

       hearing, the children had been in foster care for three years and deserved

       permanency. See K.T.K., 989 N.E.2d at 1235 (observing that permanency and

       stability are key considerations in determining the best interests of a child).


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018   Page 9 of 10
       Mother had all that time to begin to address the issues underlying the CHINS

       case and simply failed to do so. She failed to complete a single court-ordered

       service successfully. She tested positive for marijuana throughout the case. She

       had not seen the children in over a year at the time of the termination hearing.

       The children no longer even wished to see her. The children’s CASA and FCM

       both testified that they believed termination is in the children’s best interests.

       We find that this evidence supports the trial court’s conclusion that termination

       is in the children’s best interests. Mother’s arguments to the contrary merely

       amount to a request that we reweigh the evidence, which we may not do.


[19]   The judgment of the trial court is affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-456 | July 19, 2018   Page 10 of 10